Citation Nr: 0720999	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease (ASHD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from November 1959 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2005 the veteran withdrew his request for a hearing.  


FINDINGS OF FACT

ASHD was first manifested years after active service and it 
is not shown to have been caused or aggravated by service-
connected diabetes mellitus, Type II.  


CONCLUSION OF LAW

ASHD was not incurred in or aggravated by active service and 
was not proximately due to or aggravated by diabetes 
mellitus, type II.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303(b) and (d), 3.310(a) and (b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  But, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A timing defect may be cured by compliance with proper 
remedial measures which are the issuance of a compliant VCAA 
notice followed by readjudication (by either a rating 
decision or a Statement of the Case (SOC) or Supplemental SOC 
(SSOC)), thereby providing a claimant a meaningful 
opportunity to participate in the claim processing.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006) (citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 492 (2006), 
aff'd Hartman v. Nicholson, --- F.3d ----, 2007 WL 1016989 
(C.A. Fed. 2007); and Pelegrini v. Principi, 18 Vet. 
App. 112, 122-24 (2004)).  

A review of the record shows the veteran was provided with 
VCAA notice by letter dated in September 2005, after the 
initial December 2003 adjudication.  The veteran was notified 
of the evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  

The veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  

However the actions of the RO cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, and to address the issues at a hearing but 
he declined his opportunity to testify at a hearing.  

As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

The claim was readjudicated following the content-complying 
notice as evidenced by the subsequent SSOCs in March 2006 
and February 2007.  For these reasons, the veteran has not 
been prejudiced by timing of the 38 C.F.R. § 3.159 notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of March 2006.  Following which the claim 
was readjudicated in the February 2007 SSOC.  Moreover, 
because the claim for service connection is denied, there is 
no possibility that downstream rating or effective date 
issues will be raised.  So, there is no prejudice to the 
veteran in this regard. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran withdrew his request for a hearing in July 2005.  
The RO has obtained the veteran's service medical records and 
VA treatment records.  The veteran has submitted private 
medical treatment records.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claim for service connection for ASHD.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Certain conditions, such as ASHD, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection is also possible 
for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Under 38 C.F.R. § 3.310(a) secondary service connection shall 
be awarded when a disability "is proximately due to or the 
result of a service-connected" disorder.  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disorder also 
warrants secondary service connection, to the degree of 
aggravation.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2006).  If the preponderance of the evidence is 
against the claim, it is denied but if the preponderance of 
the evidence supports of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2006).  

Legal Analysis

The veteran's service-connected disabilities are diabetes 
mellitus, type II, rated 20 percent disabling; degenerative 
arthritis of the thoracolumbar spine, rated 20 percent 
disabling; degenerative joint disease of the cervical spine, 
at C5-6, rated 10 percent disabling; and noncompensable 
ratings are assigned for coccygodynia, as a residual of a 
fall; hemorrhoids; and an appendectomy scar.  

On VA examination in December 2003 the veteran's claim file 
was not available for review.  It was noted that the veteran 
had been exposed to herbicides in Vietnam.  He had developed 
diabetes mellitus, Type II, which was only diagnosed in 
January 2002 as an incidental finding.  He had no signs or 
symptoms of complications of diabetes, including no 
peripheral neuropathy or impotence.  He took oral 
hypoglycemic medication which controlled his diabetes.  He 
had had hypertension since about 1985.  His hypertension had 
been thought to be the cause of his heart disease.  He had 
developed angina and then had had a triple coronary artery 
bypass graft operation in 1995.  He had an angioplasty in 
2001.  After an examination the diagnoses were diabetes 
mellitus, Type II, without obvious complications; essential 
hypertension which preceded the diagnosis of diabetes and is 
not related thereto; and arteriosclerotic heart disease with 
angina and status post triple bypass surgery and angioplasty.  

A different VA physician reviewed the veteran's claim file 
and noted that the veteran had been diagnosed with diabetes 
in about January 2002.  He had a longstanding history of 
hypertension dating back to 1985, which was thought to be the 
cause of the veteran's heart disease.  He had had a triple 
bypass in 1995 and an angioplasty in 2001.  The physician 
noted in summary that the veteran's diabetes came a lot later 
than his hypertension and his heart disease, so his heart 
disease was not related to his diabetes and neither was his 
hypertension.  Rather, the veteran's hypertension first 
manifested years after his active service and, according to 
the medical opinions on file, is the most likely cause of his 
current heart disease and both preceded his development of 
his now service-connected diabetes mellitus, type II.  

In reaching a decision, the Board may not rely upon its own 
medical judgment.  Rather, 38 U.S.C.A. § 7104(a) (West 2002) 
and 38 C.F.R. § 3.303(a) (2006) provide that a Board decision 
must be based upon the evidence in the record.  

In this case, although the veteran had a pre-service history 
of childhood rheumatic fever, there is no competent medical 
evidence of the existence of any form of heart disease, 
including ASHD, during the veteran's military service or 
within several years thereafter and it is not otherwise 
contended.  The only medical opinions on file addressing the 
question of nexus or causation of the claimed ASHD are 
negative because they do not link it in any way to the 
veteran's military service or to his service-connected 
diabetes mellitus, type II.  

While the veteran is undoubtedly sincere in his belief that 
there is a connection, he is a lay person and as such his 
statements as to medical causation are not competent. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board can only conclude that the 
preponderance of the evidence is against the claim and, so, 
there is no doubt to be resolved.  


ORDER

Service connection for ASHD is denied. 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


